Per Curiam.

A writ of mandamus will not be granted unless the relator establishes a clear legal right thereto. There is no bill of exceptions to show what, if any, evidence the relator presented to the Court of Appeals to establish his right to a writ.
The relator not having established a clear legal right to the relief sought, the judgment of the Court of Appeals denying the writ is affirmed.

Judgment affirmed.

Taet, C. J., Zimmerman, Matthias, 0 ’Neill, Griffith, Herbert and Gibson, JJ., concur.